Title: To George Washington from John Penn, 12 July 1779
From: Penn, John
To: Washington, George


        
          Sir
          Philada July 12th 1779
        
        From some expressions contained in a letter I this day received from Major Taylor, I am induced to believe that he is sorry for having left the Army. I do not know that he could with propriety think of rejoyning his Regiment after having been absent so long, However as I always wished that the Major should continue in the Army; I have taken the liberty to mention the above, if your Excellency should be of opinion that it will not be improper for the Major to have his Commission again, I will inform him of it, if otherwise I have only to beg your forgiveness for this trouble. I have the honor to be with great respect Your Excellency’s Most obt Servt
        
          John Penn
        
      